DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the invention of Group I (claims 1-11) in the reply filed on October 3, 2022, is acknowledged.  Accordingly, claims 1-11 have been examined on the merits in this office action. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the method steps “registering the talus for tracking with a computer surgical system;” “registering the talar implant for tracking with a computer surgical system;” and “determining the talar implant placement on the talus” render the claim indefinite because they are incomplete and fail to recite essential steps.  It is unclear how the talus is registered; how the talar implant is registered; and how the talar implant placement is determined for e.g. by software, the attending surgeon etc.   The steps of “registering” and “determining” are broad and it is unclear which species are included or excluded by the respective recitations.
In claim 3, the step of “designating a location on the talar implant to impact in order to correct the misplacement of the talar implant on the talus” renders the claim vague and indefinite because it is unclear how the location is designated. 
In claim 3, the step of “designating a volume…..misplacement” renders the claim vague and indefinite because it is unclear how the volume is designated.
In claims 8 and 9, the recitation “and combinations thereof” renders the claims vague and indefinite because it is unclear what combination is being claimed. 
Appropriate correction is required.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lang et al. (US 20170258526 A1).
Lang et al. disclose a computer-assisted surgical method for performing ankle joint arthroplasty including the step of: registering the talus for tracking with a computer surgical system (by utilizing image guided surgical navigation system wherein a pointer navigation tool is used to register reference points that are co-identified and cross registered on a CT or MRI scan on the workstation of the surgical navigation system (paras [0275], [0388] and [0390])); placing a talar implant component on the talus (para [0035]); registering the talar implant (para [0420] wherein Lang et al. disclose the use of different optical markers associated with different implant components wherein the use of particular marker can be recognized by an image using standard image processing; and determining the talar implant placement on the talus (paras [0035], [0966] and [1375])).
Regarding claim 5, Lang et al. disclose registration of virtual and live patient data using different surfaces after a bone cut or resection has been performed wherein markers can be used to aid with the registration of the virtual data after surgical alteration and the live data of the patient altered by surgery (para [0715]-[0716]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lang et al. (US 20170258526 A1) in view of Lian (US 20100262150 A1). 
Lang et al. do not specifically disclose resecting the talus to form a pyramidal frustum.
Lian et al. disclose inserting a pyramidal frustum shaped reamer body into tibial-talar space to resect bone during total ankle replacement surgery to remove diseased bone surfaces (paras [0003] and [0102]-[0103]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have inserted a pyramidal frustum shaped reamer body into a tibial-talar space of a patient, as taught by Lian et al., to remove diseased bone from the distal tibia and the talus bone during total ankle replacement surgery utilizing the method of Lang et al. 
Conclusion
Non application of prior art to claims 3-4, 6-9 and 11 indicates allowable subject matter provided the rejections under 35 USC 112(b) made in this office action are overcome. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anu Ramana whose telephone number is (571)272-4718. The examiner can normally be reached 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

October 14, 2022

/Anu Ramana/Primary Examiner, Art Unit 3775